

EXHIBIT 10.2




February 27, 2014                                


Mr. Gregory E. Abel
MidAmerican Energy Holdings Company
666 Grand Avenue, Suite 500
Des Moines, IA 50309-2580


Dear Greg:


The Board of Directors of MidAmerican Energy Holdings Company ("MEHC") is
pleased to extend the incremental profit sharing plan awarded to you February 9,
2009, for an additional two years under the following terms in recognition of
your past efforts and our expectation of your future contributions. Your
existing employment agreement, salary, bonus, stock, stock option and benefit
plans are unaffected by this incremental profit sharing plan (the "Plan").


The Plan consists of three potential award levels based upon which of the
diluted earnings per share ("EPS") targets MEHC reaches over the 2009 through
2015 period. You will receive such profit sharing amount upon achieving the
award level and no later than February 28, 2016, if you are employed by MEHC
pursuant to and in compliance with your employment agreement or your employment
was terminated by MEHC without cause (as defined in your employment agreement)
or by death.

The one time profit sharing amount which you can achieve is as follows:


1.
If MEHC's EPS for any calendar year through calendar year end 2015 are greater
than $26.86 per share, but less than or equal to $28.65 per share, you will
receive $12,000,000; or

2.
If MEHC's EPS for any calendar year through calendar year end 2015 are greater
than $28.65 per share, but less than or equal to $30.55 per share, you will
receive $25,000,000; or

3.
If MEHC's EPS for any calendar year through calendar year end 2015 are greater
than $30.55 per share, you will receive $40,000,000.






--------------------------------------------------------------------------------



Page Two
Gregory E. Abel
February 27, 2014




Such EPS will be determined as follows:


A.
Such earnings shall be computed excluding the effects of these profit sharing
amounts.

B.
Such earnings shall exclude material capital gains and losses.

C.
Reasonable dilution adjustments shall be made in the event of any dividend
payments or similar events.

D.
In the event that certain future transactions or acquisitions require that
separate organizations or capital structures be developed, but which are managed
by you and/or your team, then reasonable adjustments will be made to account for
each separate structure as though they were part of MEHC.

E.
Other than for items A through D above, the EPS shall be computed utilizing
General Accepted Account Principles.



Any changes to this agreement require the approval in writing of both (i) the
individual executive and (ii) the MEHC Compensation Committee of the MEHC Board
of Directors.


Given the nature of this agreement there will likely be the need for adjustments
to be made pursuant to items A through E above over time. Such adjustments will
be made in good faith by a majority written agreement between Gregory Abel,
Walter Scott, Jr., Warren Buffett and Marc Hamburg or their designee. Such good
faith determination shall be binding on all parties.


Please acknowledge your acceptance and agreement of this plan by signing and
dating where indicated below.


Accepted and Agreed
 
Sincerely,
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Gregory E. Abel
 
February 27, 2014
 
/s/ Walter Scott, Jr.,
 
February 27, 2014
Gregory E. Abel
 
Date
 
Walter Scott, Jr.,
 
Date
 
 
 
 
Chairman of the MidAmerican Energy
 
 
 
 
Holdings Company Compensation
 
 
 
 
Committee of the Board of Directors
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CC: Warren E. Buffett
 
 
 
 

    

